DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Response to Arguments
New 112(a) and 112(b) rejections are necessitated by amendment.
Applicant’s arguments with respect to claims 1, 11-18, and 20-27 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 “multiplying each spatially downsampled data set by a complex conjugate of the Q-matrix associated with the spatially downsampled data set to form a second matrix, computing a singular value decomposition of each second matrix, multiplying each singular value decomposition of each second matrix by the Q-matrix associated with the second matrix to estimate combined tissue signal data; multiplying each second matrix by the Q-matrix associated with the second matrix by the Q-matrix associated with the second matrix to estimate combined tissue signal data; generating clutter filtered spatially downsampled matrices by subtracting the combined tissue signal data from the beamformed ultrasound data; and combining the clutter filtered spatially downsampled matrices to estimate the blood flow signal data”. Examiner notes that while Demene teaches multiplying each spatially downsampled data set by a complex conjugate of the Q-matrix to form a second matrix, the prior art of record fails to suggest or teach modifying the teachings of Sato and Demene to incorporate computing a singular value decomposition of each second matrix and multiplying each singular value decomposition of each second matrix by the Q-matrix associated with the second matrix to estimate combined tissue signal data. Additionally, the combination of elements of claim 18 are not taught by the prior art collectively. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-18, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claim 1 recites the limitation “spatially downsampling the beamformed ultrasound data using a number of different downsampling patterns to generate a plurality of spatially downsampled data sets and by multiplying each spatially downsampled data set by a random matrix in order to randomly select samples from the beamformed ultrasound data for including in a given spatially downsampled data set”. Examiner notes that while there appears to be support that as part of the downsampling process samples of the ultrasound data are randomly selected in [0047] of the PGPub, this does not appear to be or include a result of multiplying each spatially downsampled data set by a random matrix. For example [0016] discloses that rSVD and randomized downsampling may be implemented and the rSVD comprises multiplying a data matrix by a random matrix as disclosed in [0029]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recite the limitation “wherein filtering the tissue signals from the beamformed ultrasound data”. It is unclear if this is a part of the clutter filtering of claim 1 or if this is a different filtering since no filtering of tissue signals from the beamformed ultrasound data is recited previously. For examination purposes, it has been interpreted to mean any filtering of any tissue signals, however, clarification is required. 
Claims 17 and 18 recite the limitations “generating clutter filtered spatially downsampled matrices”. It is unclear if this is a different generation of different clutter filtered spatially downsampled data sets than that of claim 1 or if the claim is attempting to further define how the clutter filtered spatially downsampled data sets of claim 1 are generated. For examination purposes, it has been interpreted to mean any generation of any clutter filtered spatially downsampled data sets, however, clarification is required. 
Claims 17 and 18 recite the limitations “combining the clutter filtered spatially downsampled data matrices to estimate the blood flows signal data”. It is unclear if this is a different combination of different clutter filtered spatially downsampled data sets/matrices for estimating the blood flow signal data or if this is the same combination of claim 1. For examination purposes, it has been interpreted to mean any combination of either clutter filtered spatially downsampled data set/matrices.
	Claim 20 recites the limitation “a different random downsampling pattern”. It is unclear if these are different downsampling patterns than those recited in claim 1. It is further unclear if the claim is attempting to further define the different downsampling patterns to be random downsampling patterns. For examination purposes, it has been interpreted to mean any different random downsampling pattern, however, clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12, 14, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20150320395 A1).
Regarding claim 1, 
Sato discloses a method for estimating a blood flow signal from ultrasound data acquired using an ultrasound imaging system (at least fig. 1 and corresponding disclosure in at least [0023]), 
Steps of the method comprising:
(a) providing beamformed ultrasound data ([0033] which discloses the transmitting and receiving circuitry includes an amplifier circuit, an analog-to-digital (A/D) converter, a receiving delay circuit, an adder and a quadrature detector circuit, and generates reflection wave data (i.e.. beamformed ultrasound data) by performing various processes to the reflection wave signal received by the ultrasound probe) acquired from a subject (at least fig. 1 (P) and corresponding disclosure in at least [0035]) with the ultrasound imaging system;
(b) forming a plurality of randomized data sets by randomizing the beamformed ultrasound data, wherein each of the plurality of randomized data sets is formed by spatially downsampling the beamformed ultrasound data ([0124] which discloses it is preferable for the scanned region to be divided into a plurality of processing blocks [0133] which discloses dividing the scanned region into a plurality of segmented processing blocks each having 10 sampling points. Examiner notes that by dividing the scanned region into a plurality of segmented processing blocks each having 10 sampling points, the beamformed data is necessarily downsampled. Additionally, examiner notes that [0125] discloses the ultrasound scan is performed in the same manner as the high-frame-rate  ultrasound scan such that the scanned region is not divided into scan blocks between which time lag is introduced and produces an entire scanned region  ensured of temporal continuity without time lag as illustrated in fig. 6) using a number of different down sampling patterns to generate a plurality of downsampled data sets (Examiner notes that different downsampling patterns are used at least in that the downsampled data sets correspond to different segmented sections) and by multiplying each spatially dowsnampled data set by a random matrix ([0101] equation (4) which discloses multiplying Xm by MTI filter matrix “W” (interpreted as a random matrix in its broadest reasonable interpretation) and [0085] which discloses xm is a representation of the data array at a position m as a column vector. Examiner notes that by forming an MTI filter matrix for each of the segmented blocks having 10 sampling points such multiplication would be applied to each segmented block) in order to randomly select samples from the beamformed ultrasound data (Examiner notes that since there is no requirement of a specific selection of the 10 sampling points, the sampling points are randomly selected in its broadest reasonable interpretation) wherein the plurality of spatially downsampled data sets each have a reduced matrix size relative to the beamformed ultrasound data ([0133] which discloses dividing the scanned region into a plurality of segmented processing blocks each having 10 sampling points. Examiner notes since the scanned region is divided into these different processing blocks, a person having ordinary skill in the art would have recognized a reduced matrix size relative to the scanned region and thus the beamformed ultrasound data)
(c) generating clutter filtered spatially downsampled data sets by clutter filtering the spatially downsampled data sets (at least fig. 14 (207) and corresponding disclosure in at least [0137] and [0133] which discloses calculating an MTI filter matrix (such as in step 206 of fig. 14) for each segmented processing blocks having 10 sampling points and [0004] which discloses MTI filtering is to suppress the signals from stationary or slow moving tissue structures (clutter signals)), wherein a computational cost of clutter filtering each spatially downsampled data set is reduced relative to clutter filtering the beamformed ultrasound data ([0133] which discloses calculating an MTI filter matrix for each of such segmented processing blocks (i.e. having 10 sampling points) so that the processing load is reduced) 
And estimating blood flow signal data (at least fig. 14 (S209) and corresponding disclosure in at least based on a combination of the clutter filtered spatially downsampled data sets ([0127] which discloses the blood flow information estimated using the filter coefficients for the respective segmented processing blocks. Examiner notes the combination of blood flow information from the respective blocks forms the estimated blood flow signal data in its broadest reasonable interpretation)

Regarding claim 11,
Sato further discloses wherein each of the number of different downsampling patterns represents a structured, uniform downsampling pattern (Examiner notes the downsampling patterns are structured and uniform in that each processing block has 10 sampling points, thus denoting a specific structure at least with respect to the number of sampling points which is uniform across each processing block)

	Regarding claim 12,
Sato further discloses wherein each of the number of different downsampling patterns represents a random downsampling pattern (Examiner notes the different downsampling patterns are random in its broadest reasonable interpretation in that the downsampling patterns are merely described as having 10 sampling points, but do require a specific selection of the 10 sampling points. Thus the selection of the 10 sampling points is random in its broadest reasonable interpretation).

Regarding claim 14,
	Sato further discloses wherein the different down sampling patterns include sampling points that sample mutually exclusive spatial locations (Examiner notes that by dividing the scanned region the segmented processing blocks would necessarily have at least some sampling points that sample mutually exclusive spatial locations)

Regarding claim 20,
Sato further discloses wherein each of the plurality of spatially downsampled data sets is formed by spatially downsampling the ultrasound data using a different random downsampling pattern (Examiner notes the different random downsampling patterns are used in that the processing blocks are of different sections and comprise a random 10 samples in its broadest reasonable interpretation)


Regarding claim 24,
Sato further discloses further comprising producing an image of blood flow in the subject from the estimated blood flow signal data (at least fig. 14 (210) and corresponding disclosure in at least [0138]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Wei (US 20110019908 A1).
Regarding claim 21,
Sato teaches the elements of claim 20 as previously stated. It is unclear if the downsampling patterns are based on a distribution that targets a blue noise power spectrum. 
Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]) wherein each downsampling pattern is a random downsampling pattern (at least fig. 1 and corresponding disclosure. [0044] which discloses the samples are randomly distributed)
wherein the plurality of random downsampling patterns are based on a distribution that targets a blue noise power spectrum (Abstract which discloses each subset of samples associated with each class exhibits a Poisson distribution and Fig. 1 which illustrates the different classes having different downsampling patterns. [0002] and [0043] discloses that a Poisson distribution exhibits a blue noise power spectrum, therefore each pattern is based on a distribution (Poisson) that targets blue noise power spectrum). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato, as currently modified, to include a plurality of different downsampling patterns as taught by Wei in order to help reduce aliasing artifacts (Wei [0043]).

Regarding claim 22,
Wei, as applied with respect to claim 21 further teaches wherein the random downsampling pattern is based on a Poisson Disk (Abstract and [0043] which discloses the use of a poisson distribution).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Li et al. (US 20050053305 A1), hereinafter Li.
	Regarding claim 13, 
Sato teaches the elements of claim 1 as previously stated. It is unclear if at least some of the different downsampling patterns share sampling points that spatially overlap.
Nonetheless, Li in a similar field of endeavor involving ultrasound image processing, teaches spatially downsampling beamformed ultrasound data using a number of different downsampling patterns to generate a plurality of spatially downsampled data sets (at least fig. 7 (122) and corresponding disclosure in at least [0031]), wherein at least some of the different downsampling patterns share sampling points that spatially overlap ([0032] which discloses common data in any two data subsets is removed while combining the data subsets)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include shared sampling points as taught by Li in order to allow a common border area in an image to be identified and additionally removed smooth border between the datasets ([0032]) 


Examiner notes that such a clutter filtering as taught by Demene would be performed for each spatially downsampled data set of Sato, thus the Q-matrix as taught by Demene would be calculated for each randomized data set of Sato in the modified system.
	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Halko et al. (“FINDING STRUCTURE WITH RANDOMNESS: PROBABILISTIC ALGORITHMS FOR CONSTRUCTING APPROXIMATE MATRIX DECOMPOSITIONS”), hereinafter Halko.
	Regarding claim 15,
Sato teaches the elements of claim 1 as previously stated. It is unclear if the random matrix of Ye has at least one dimension that is a sum of a first rank associated with a subspace in which tissue clutter signals are expected to reside and an additional rank.
Halko, in a similar field of endeavor involving matrix manipulation teaches, teaches forming randomized data (page 6- Proto-Algorithm matrix Y) by multiplying a data set (page 6- Proto-Algorithm matrix A) by a random matrix (Ω),  wherein the random matrix has at least one dimension that is a sum (Page 6 Proto-Algorithm which discloses Ω  is an n x (k+p) dimensional matrix)  of a first rank associated with a subspace in which clutter signals are expected to reside (page 3 which discloses k is a rank associated with the matrix. Examiner notes that because the rank is associated with the matrix it would necessarily be associated with any signals (including clutter signals) associated with the matrix) and an additional rank (p).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato, as currently modified, to include multiplying the downsampled data sets by a random matrix as taught by Halko in order to identify a subspace that captures most of the action in a matrix data in a more accurate, speedy, and robust manner (Halko Abstract). The matrix data in this instance are the downsampled ultrasound data matrices of Sato. 

Claims 16, 17, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Ye as applied to claim 1 above and further in view of Demene (“Spatiotemporal Clutter Filtering of Ultrafast Ultrasound Data Highly increases Doppler and Ultrasound Sensitivity”).
Regarding claim 16,
Sato further discloses wherein step c) includes for each randomized data set calculating a Q-matrix ([0084] which discloses calculating a correlation matrix R.sub.xx);
and wherein filtering the tissue signals from the ultrasound data using each Q-matrix (and [0088] which discloses MTI filter matrix W (used for each randomized data set) includes the V which is established/calculated by arranging L eigen vectors which were calculated from a correlation matrix R.sub.xx. Examiner thus notes filtering (using the MTI filter matrix W would use each Q-matrix R.sub.xx).
It is unclear if the Q-matrix has columns forming an orthonormal basis for a column space of the spatially downsampled data set associated with the randomized data set.
Nonetheless, Demene, in a similar field of endeavor involving clutter filtering ultrasound data, teaches calculating a Q-matrix whose columns form an orthonormal basis for a column space of an ultrasound data set (pg. 2274 equation 2 U and V are disclosed as orthonormal matrices with respective dimensions to the spatial and temporal singular vectors of S) and 
Wherein filtering tissue signals from the ultrasound data set uses the Q-matrix (pg. 2275 equation 5 which depicts a filtered data set using U and V and Δf corresponds to the removal of tissue motion (i.e. clutter))  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include calculating a Q-matrix as taught by Demene in order to provide a means of tissue blood discrimination (Demene pg. 2275). Such a modification amounts to a simple substitution of one known clutter filtering method for another rendering the claim obvious (MPEP 2143). 

Regarding claim 17,
Sato, as modified, teaches the elements of claim 16 as previously stated. 
Sato further teaches combining the clutter filtered spatially downsampled matrices to estimate the blood flow signal data (Examiner notes that the blood flow signal data is interpreted as the combination of blood flow information estimated for each downsampled matrix)
Demene further teaches wherein filtering the tissue signals from the beamformed ultrasound data using the Q-matrix includes:
Multiplying the ultrasound data by a complex conjugate of the Q-matrix associated with the ultrasound data (S) (See equation 5 which multipies S and V*) to form a second matrix;
	Multiplying each second matrix by the Q-matrix associated with the second matrix (See equation 5 which multiplies S and V* and V) to estimate combined tissue signal data (pg. 2276 which discloses 
    PNG
    media_image1.png
    27
    62
    media_image1.png
    Greyscale
 are computed according to equation 5 and equation 7 which uses 
    PNG
    media_image1.png
    27
    62
    media_image1.png
    Greyscale
 to estimate combined tissue signal data (tissue signal gathered in the first singular vectors) 
	Generating clutter filtered spatially downsampled matrices by subtracting the combined tissue signal data from the ultrasound data (Equation 7)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato, as currently modified, to include filtering the tissue signals as taught by Demene in order to estimate the blood flow signal data using the SVD accordingly. 
	 

Regarding claim 23,
Sato teaches the elements of claim 1 as previously stated. Sato fails to explicitly teach randomizing the data includes converting the ultrasound data to a Casorati matrix and randomizing the data includes forming the randomized data from the Casorati matrix.
Demene teaches converting ultrasound data into a Casorati matrix (page 3 paragraph 3). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the data as taught by Sato to convert it into a Casorati matrix in order to transform 3 dimensional time series data into a 2 dimensional data space-time matrix (Demene Section B). 

	Regarding claim 25,
	Sato teaches the elements of claim 1 as previously stated. Sato fails to explicitly teach wherien each spatially downsampled data set is clutter filtered in step (c) using a singular value-based clutter filtering, wherein each spatially downsampled data set maintains singular value characteristics of the beamformed ultrasound data based on randomly downsampling the beamformed ultrasound data in step (b).
	Demene, in a similar field of endeavor involving clutter filtering ultrasound data, teaches wherein ultrasound data is clutter filtered using a singular value-based clutter filtering (abstract which discloses performance of SVD clutter filtering in ultrafast ultrasonic imaging).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include singular value-based clutter filtering as taught by Demene in order to provide up to a four-dimensional approach (3D in space and 1D in time) (Demene abstract). Such a modification amounts to merely a simple substitution of one known clutter filtering method for another rendering the claim obvious. 
	Examiner notes in the modified system each spatially downsampled data set would maintain any singular value characteristics of the beamformed ultrasound data. Maintaining such characteristics would be based on randomly downsampling the beamformed ultrasound data since that is how the spatially downsampled data sets are formed.
	
	Regarding claim 26,
	Sato, as modified, teaches the elements of claim 25 as previously stated. Demene further teaches further comprising determining an adaptive clutter filter cutoff value for the singular value-based clutter filtering using a singular value thresholding (SVT) process (pg. 2277 which discloses choice of a cutoff and every singular value threshold for the SVD filter. Examiner thus notes multiple (i.e. adaptive) clutter filter cutoffs or thresholds are determined for the SVD filter using the singular value threshold)


Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Demene as applied to claim 26 above and further in view of Kim et al. (US 20110275938 A1), hereinafter Kim.
	Regarding claim 27,
	Sato, as modified teaches the elements of claim 26 as previously stated. Sato, as modified, fails to explicitly teach wherein the SVT process includes: determining an adjustment flag of at least one of: a time interval, a number of display frames, a number of data ensembles, or an input command; and updating to a new adaptive filter cutoff value if the adjustment flag is true or retaining the adaptive filter cutoff value if the adjustment flag is false. 
	Kim, in a similar field of endeavor involving clutter filtering teaches, determining an adjustment flag of an input command (Abstract which discloses a decision logic of a clutter filtering using skewness and [0055] which discloses the filtering processor may determine whether the clutter component is dominant in the signal based on the skewness, clutter filtering having a higher cutoff as the clutter component and [0053] which discloses the skewness is computed by skewness computing unit. Examiner thus notes the skewness is interpreted as an input command to the filtering processor as to whether or not the cutoff should be adjusted). Such an adjustment flag would update to a new adaptive filter cutoff if the adjustment flag is true (i.e. the skewness changes))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sato to include an adjustment flag as taught by Kim in order to adjust the cutoff according based on features of the data (i.e. when the Doppler component is dominant).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793